           Case 1:17-cv-08043-RA-KNF Document 93 Filed 09/21/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 PASSANTE, et al.,                                                DATE FILED: 9-21-20

                             Plaintiffs,
                                                                    17-CV-8043 (RA)
                        v.
                                                                         ORDER
 MAKKOS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         During a status conference held on September 4, 2020, the Court ordered the parties to meet and

confer on a new schedule for settlement payments. It is hereby ORDERED that no later than October 2,

2020, the parties submit a joint status update informing the Court whether an agreement has been reached

or whether the parties would prefer to have the matter referred to a mediator or magistrate judge for

resolution.

SO ORDERED.

Dated:        September 21, 2020
              New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
